In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County, entered June 27, 1979 in favor of the defendent, upon a jury verdict. Judgment affirmed, without costs or disbursements. We fail to find reversible error in the trial court having charged the jury with respect to subdivisions (a) and (c) of section 41 and section 73 of the New York City Traffic Regulations in lieu of subdivision (a) of section 1211 and subdivision (a) of section 1151 of the Vehicle and Traffic Law, in light of section 1642 of the latter law. Moreover, the trial court’s charge on interest of witnesses was in no way impropert or misleading. Mangano, J. P., Gulotta, Margett and Weinstein, JJ., concur.